Order
On consideration of Erickson’s Petition for Rehearing,
IT IS ORDERED: The Petition for Rehearing is GRANTED.
The following sentences are added to the last paragraph of the opinion: On remand, *356the trial court shall redetermine the suppression issues in light of this decision. The trial court is authorized to conduct evidentiary hearings or any other proceedings which it deems necessary. The trial court shall have until October 30, 2006 to make findings of fact and conclusions of law and forward them to this Court. We retain jurisdiction of this appeal.
Entered at the direction of the court.